
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



SETTLEMENT AGREEMENT


        This Settlement Agreement ("Agreement") is made and entered into as of
this 30th day of September, 2002 (the "Effective Date"), by and between
Nanogen, Inc., a Delaware corporation ("Nanogen"), on the one hand, and
CombiMatrix Corporation, a Delaware corporation ("CombiMatrix"), Donald D.
Montgomery, Ph.D., an individual ("Montgomery"), and Acacia Research
Corporation, a Delaware corporation ("Acacia"), on the other hand. Nanogen,
CombiMatrix, and Montgomery are collectively referred to as the "Parties".

R E C I T A L S:

        A.    Certain disputes and controversies have arisen between the
Parties. On November 28, 2000, Nanogen filed the lawsuit Nanogen, Inc. v. Donald
D. Montgomery and CombiMatrix Corp., Case No. 00CV2369 in the Southern District
of California. In response, Montgomery and CombiMatrix filed a counterclaim in
the action against Nanogen. This litigation, including all claims and
counter-claims contained therein, is referred to herein as "the Action." More
specifically, the dispute between the parties concerns the inventorship and
ownership of the currently issued claims of the U.S. Patent Nos. 6,093,302 (the
"302 Patent") and 6,280,595 (the "595 Patent") and of foreign equivalents of
said claims (collectively the "Disputed Technology").

        B.    The Parties desire to settle their disputes regarding the Action
and the Disputed Technology on the terms and conditions set forth below. The
Parties do not intend to release any other claims unless specifically set forth
below. The Parties agree that Montgomery and Nanogen are still bound by the
Settlement Agreement of February 26, 1996 (the "1996 Settlement Agreement"),
which unless specifically modified herein, remains in full force and effect.

        NOW, THEREFORE, in consideration of mutual covenants and agreements
contained herein, the Parties agree as follows:

        1.    Dismissals with Prejudice. Nanogen hereby agrees to dismiss with
prejudice its claims in the Action. Montgomery and CombiMatrix hereby agree to
dismiss with prejudice their counterclaims in the Action. Nanogen, Montgomery
and CombiMatrix each agree to sign the Stipulation for Dismissal with Prejudice
of All Claims and Counter Claims attached hereto as Exhibit "A" within 24 hours
after Nanogen's receipt of the CombiMatrix Capital Stock as required by
Paragraph 3(c) below. CombiMatrix shall cause the stipulation to be filed with
the Court, and shall provide the other parties with a filed-stamped copy of the
Stipulation immediately upon receipt.

        2.    Payment by CombiMatrix and Montgomery. CombiMatrix and Montgomery
agree to make settlement payments of a total of one million dollars
($1,000,000.00) to Nanogen as follows:

        (a)  The sum of five hundred thousand dollars ($500,000) within thirty
(30) days of the execution of this Agreement; and

        (b)  An additional five hundred thousand dollars ($500,000) on or before
the date which is one (1) year after the execution of this Agreement.

        (c)  If one or more of the above settlement payments are not made within
the time specified above, Nanogen agrees to fully exhaust its rights against
CombiMatrix, for a period not to exceed one hundred and eighty (180) days after
written demand by Nanogen, before pursuing its rights against Montgomery.

        3.    Delivery of Stock by CombiMatrix. CombiMatrix agrees to transfer
to Nanogen stock as described below:

        (a)  CombiMatrix represents and warrants that Schedule A is the capital
structure of CombiMatrix as of the Effective Date, including but not limited to,
common stock, preferred stock,

--------------------------------------------------------------------------------

warrants, options, other rights to purchase and other equity interests
(collectively "CombiMatrix Equity").

        (b)  Simultaneously with the execution of this Agreement, CombiMatrix
and Nanogen shall execute two copies of a Subscription Agreement in the form
attached hereto as Exhibit "B".

        (c)  Within five (5) days of the filing of the execution of this
Agreement, CombiMatrix shall issue and deliver to Nanogen four million sixteen
thousand three hundred forty six (4,016,346) shares of CombiMatrix Capital Stock
(as defined in Paragraph (e) below), which CombiMatrix warrants and represents
is seventeen and one-half percent (17.5%) of the issued and outstanding
CombiMatrix Capital Stock as of the effective date of this Agreement.
CombiMatrix agrees to register such stock delivered to Nanogen in any
registration statement that becomes effective after the date hereof or as part
of the S-4 filed by Acacia, whichever is made effective first;

        (d)  As of the Effective Date, CombiMatrix has three million eight
hundred two thousand three hundred and thirty (3,802,330) options and thirty
eight thousand and fifty (38,050) warrants (collectively the "Issued Options and
Warrants") outstanding to purchase CombiMatrix common stock. For the three
(3) year period from the Effective Date, CombiMatrix shall, within thirty
(30) days after the end of each calendar quarter, issue and deliver to Nanogen a
certificate for that number of additional shares of CombiMatrix Capital Stock
equal to seventeen and one-half percent (17.5%) of the number of Issued Options
and Warrants, and any additional warrants and options that are issued during the
period beginning on the Effective Date and ending on the Listing Date (as
defined in paragraph (f) below), which were exercised during the previous
calendar quarter. CombiMatrix shall have no obligation to issue Nanogen
additional shares of CombiMatrix Capital stock for Issued Options and Warrants
which are exercised following the three (3) year period after the Effective
Date, or for any other CombiMatrix warrants or options that are issued or
exercised at any time, other than specifically indicated above.

        (e)  In the event that CombiMatrix issues any CombiMatrix Capital Stock,
(meaning any additional CombiMatrix Equity or any stock into which such shares
are converted or exchanged by way of recapitalization, merger, reclassification
or any similar event) on or before the expiration of the Initial Protection
Period (as defined below), CombiMatrix shall in each case, to the extent
applicable, issue and deliver to Nanogen a certificate for that number of
additional shares of CombiMatrix Capital Stock that, when combined with all
other shares issued by CombiMatrix to Nanogen, represents seventeen and one-half
percent (17.5%) of CombiMatrix Capital Stock on the date such additional shares
are issued.

        (f)    In the event: (A) the date on which the CombiMatrix Capital Stock
first becomes publicly traded (the "Listing Date") does not occur on or before
the date which is one hundred (100) days following the Effective Date (the
"Initial Measurement Date"), and (B) CombiMatrix issues any additional
CombiMatrix Capital Stock to any of its existing stockholders or directors,
officers, and employees as of the Effective Date, Roche, or Marubeni Japan
(collectively, the "Designated Stockholders") during the Additional Protection
Period (as defined below), CombiMatrix shall, in each case to the extent
applicable, issue and deliver to Nanogen a certificate representing that number
of additional shares of CombiMatrix Capital Stock that, when combined with all
other shares issued to Nanogen during the Additional Protection Period,
represents seventeen and one-half percent (17.5%) of the total CombiMatrix
Capital Stock issued to the Designated Stockholders during the Additional
Protection Period. CombiMatrix shall have no obligation to issue to Nanogen
additional shares of CombiMatrix Capital Stock pursuant to this paragraph (f)
for shares of CombiMatrix Capital Stock issued after the Listing Date.

        (g)  For purposes hereof, the "Initial Protection Period" shall mean the
period beginning on the Effective Date and ending upon the earlier of (i) the
Initial Measurement Date, and (ii) the Listing Date.

2

--------------------------------------------------------------------------------




        (h)  For purposes hereof, the "Additional Protection Period" shall mean
the period beginning on the day immediately following the Initial Measurement
Date and ending upon the earlier of (i) the date which is one hundred and
seventy (170) days following the Initial Measurement Date, and (ii) the Listing
Date.

        (i)    CombiMatrix Capital Stock issued to Nanogen pursuant to this
Agreement shall be entitled to no less rights, preferences and privileges as any
other CombiMatrix Capital Stock until the Listing Date.

        (j)    Nanogen agrees to give CombiMatrix three (3) business day's prior
written notice (such notice to include the amount of stock Nanogen intends to
sell) before selling any CombiMatrix Capital Stock. Within such three
(3) business day period, CombiMatrix may, upon written notice to Nanogen, which
must be received within such three (3) business day period, elect to purchase
all such shares being offered for sale from Nanogen at the then current fair
market value (if publicly traded, the average of the average of the high and low
trading prices for each day, during such three (3) business day period). The
purchase must be completed and all consideration paid within three (3) business
days of providing such written notice to Nanogen. If CombiMatrix fails to notify
Nanogen within the time frame set forth herein or if CombiMatrix fails to
complete the purchase within the time frame set forth herein, then Nanogen shall
be free to sell such CombiMatrix Capital Stock.

        4.    Payment by CombiMatrix of Twelve and One-Half Percent (12.5%)
Royalty.

        (a)  CombiMatrix shall make payments to Nanogen ("Royalties") of twelve
and one-half percent (12.5%) of Net Revenues, up to a maximum of $1,500,000 in
aggregate Royalties per Year, commencing on the Effective Date.

        (b)  CombiMatrix shall pay to Nanogen minimum Royalties of $150,000 for
Year 2, and $100,000 per Year for each Year thereafter. There shall be no
minimum Royalties during Year 1.

        (c)  The Royalty obligations set forth herein shall remain in effect
until the last to expire of the patents constituting the Disputed Technology and
all divisionals, continuations, and continuations-in-part, and all United States
and foreign patents issuing on any of the preceding applications, including
extensions, reissues, reexaminations, and renewals of any of the preceeding in
connection therewith (the Disputed Technology, U.S. Patent No. 6,444,111,
together with such divisionals, continuations, and continuations-in-part, and
all United States and foreign patents issuing on any of the preceding
applications, including extensions, reissues, reexaminations, and renewals of
any of the preceeding collectively the "Patents").

        (d)  Notwithstanding the foregoing or anything else to the contrary
contained herein, in no event shall CombiMatrix be required to pay any Royalties
to Nanogen with respect to any revenue billed, invoiced or received by
CombiMatrix or any of its Affiliates, for: (i) upfront sub-licensing and upfront
licensing payments (but only if CombiMatrix will also receive non-de minimis
royalty payments with respect to the Products for which such upfront payments
were made); (ii) research and/or development payments; (iii) milestone payments;
(iv) equity investments; or (v) loans.

        (e)  Royalties, including minimum payments, hereunder shall be made by
CombiMatrix on a quarterly basis within thirty (30) days after the end of each
calendar quarter, for all Net Revenues received during the prior calendar
quarter. Royalties shall be accompanied by a report of Net Revenues for such
quarter and the computation thereof.

        (f)    CombiMatrix shall keep accurate records of Net Revenues for a
period not to exceed five (5) years, unless in dispute, in which event they
shall be kept until said dispute is settled, and such records shall be open
during reasonable business hours and upon thirty (30) days prior written notice,
at the place where such records are customarily kept, for examination by an
independent

3

--------------------------------------------------------------------------------




certified public accountant selected and paid for by Nanogen, for the purpose of
verifying the accuracy of such Net Revenues reported to Nanogen and payments due
thereon; provided, that Nanogen may exercise its rights of inspection hereunder
no more than once per year. In the event that any audit performed under this
Section reveals an underpayment in excess of five percent (5%), CombiMatrix
shall bear the reasonable costs of such audit and shall remit any amounts due to
Nanogen plus the costs of the audit within thirty (30) days of receiving notice
thereof.

        (g)  Definitions:

i."Affiliate" shall mean a person or entity that directly or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the person or entity specified.

ii."Net Revenues" shall mean actual amounts collected by CombiMatrix and
Affiliates from Non-Affiliated third parties as royalties on Products sales or
actual amounts collected by CombiMatrix and Affiliates for sales of Products to
Non-Affiliated third parties after deduction of the following to the extent
actually paid or provided by CombiMatrix or Affiliates: (A) cash, trade and
quantity discounts, (B) returns, rejections, replacement of goods for free,
allowances and rebates, (C) sales, use, excise, or similar taxes paid or to be
by CombiMatrix or Affiliates, (D) customs fees, and duties and other
governmental charges, and (E) costs of insurance and freight.

iii."Products "shall mean chips, reagents, instruments, and software, the use of
which would infringe or contribute to the infringement of one or more claims of
the Patents.

iv."Year" shall mean a twelve-month period.

        5.    Security Interest: As security for its obligations under this
Agreement (including any obligation to pay liquidated damages to Nanogen
pursuant to this Agreement), CombiMatrix hereby grants to Nanogen a lien and
security interest in the Patents. CombiMatrix and Montgomery agree to cooperate
fully with Nanogen in completing and filing a UCC-1 financing statement, and
Patent and Trademark Office Form 1595 (a recordation cover sheet and the
security agreement) in order to record Nanogen's security interest in the
Patents. CombiMatrix hereby warrants and represents that there are no other
security interests or liens against the Patents as of the effective date hereof.
Notwithstanding the foregoing, without the necessity of any additional document
being executed by Nanogen for the purpose of effecting a subordination,
Nanogen's security interest or lien granted hereby shall be automatically
subject and subordinate to, at all times, any and all licenses of any type or
kind, whether exclusive or nonexclusive, expressed or implied, whether such
licenses presently exist or are hereafter executed or granted by CombiMatrix, or
its successor in interest, with respect to rights under the Patents
(collectively, the "Licenses"). Any person or entity licensing any rights
pursuant to any of the Licenses (a "Licensee") shall be deemed to be a Licensee
in the ordinary course of business in accordance with Section 9321 of the
California Commercial Code, or any other similar statute. Within ten (10) days
of CombiMatrix's, or its successor in interest's, written request, Nanogen, or
its successor in interest, shall execute a written subordination agreement, or
similar document, that fully and unconditionally subordinates the security
interest and/or lien created hereunder to the interests of a Licensee consistent
with the provisions of this Paragraph. If the security interest or lien granted
hereunder is foreclosed upon, or a conveyance in lieu of foreclosure is made for
any reason, Nanogen, or its successor in interest, hereby agrees to honor and be
bound by all Licenses so long as the Licensee performs its material obligations
under the License for the benefit of Nanogen or its successor. However, unless
Nanogen or its successor consents in writing, neither Nanogen nor its successor
shall be required to perform the affirmative obligations of CombiMatrix under
such License. If, notwithstanding the foregoing, any License is terminated as
result of Nanogen's, or its successor in interest's, foreclosure, or acceptance
of a conveyance in lieu of foreclosure, a new license between Nanogen, or the
new owner of the Patent if not Nanogen, and any terminated Licensee shall be

4

--------------------------------------------------------------------------------


deemed created, with no further instrument required, on the same terms as any
License that terminated so long as the Licensee is required to perform its
material obligations under the License for the benefit of Nanogen or its
successor and, unless Nanogen or its successor consents in writing, neither
Nanogen nor its successor shall be required to perform the affirmative
obligations of CombiMatrix under such License. Nanogen, or the new owner of the
Patent if not Nanogen, and any terminated Licensee shall execute a new license
agreement on the same terms as the particular terminated License, at the request
of either so long as the Licensee is required to perform its material
obligations under the License for the benefit of Nanogen or its successor and,
unless Nanogen or its successor consents in writing, neither Nanogen nor its
successor shall be required to perform the affirmative obligations of
CombiMatrix under such License.

        6.    Ownership of Patents.

        (a).  Nanogen hereby acknowledges and agrees that CombiMatrix owns all
right, title and interest in and to, and controls the Patents and any goodwill
in connection therewith.

        (b).  After the Effective date of this Agreement, Nanogen shall not take
any action with respect to the Patents that interferes in any respect with any
licensing or similar agreement entered into by CombiMatrix or a licensee of the
Patents from Combimatrix, either on, before or after the date hereof.

        (c).  Nanogen hereby waives any and all rights to make any claim of any
type whatsoever with respect to the Patents.

        (d).  Nanogen shall withdraw and terminate any existing oppositions,
revocations, and nullity actions and any other legal actions, if any, and shall
not take any future actions challenging the validity of the Patents.

        7.    Limited Covenant Not to Sue. CombiMatrix, and its licensees or
successors-in-interest to the Patents, agree to not seek to enforce the Patents
against Nanogen, or its licensees or successors-in-interest, or to not seek
damages from Nanogen, its licensees or successors-in-interest for past, present
or future infringement of the Patents, other than for any activities involving
methods or processes for the extension or synthesis of nucleic acids by
electrochemical deprotection of a functionalized chemical group.

        8.    Release of Claims and Reservation of Rights.

        (a).  CombiMatrix, Montgomery, Acacia, for themselves and their agents,
successors, assigns, representatives, officers, directors, shareholders,
employees, agents, Affiliates, partners, predecessors, successors, heirs,
executors, and attorneys, hereby release and discharge Nanogen, and agents,
successors, assigns, representatives, officers, directors, shareholders,
employees, agents, Affiliates, partners, predecessors, successors, heirs,
executors, and attorneys, from any and all from any and all known and unknown
claims, demands, sums of money, actions, rights, causes of action, debts,
obligations, costs, expenses, attorney's fees, damages, and liabilities
whatsoever, relating to the Patents and giving rise to the Action. However,
CombiMatrix, Montgomery, and Acacia do not intend and do not release Nanogen
from any claims and defenses other than those in connection with the Patents and
the Action, including without limitation any rights, remedies or defenses that
CombiMatrix, Montgomery, and Acacia may have with respect to the 1996 Settlement
Agreement, and any breach by Nanogen of this Agreement, the Subscription
Agreement, and any other agreement executed in connection therewith.

        (b).  Nanogen, for itself and agents, successors, assigns,
representatives, officers, directors, shareholders, employees, agents,
Affiliates, partners, predecessors, successors, heirs, executors, and attorneys,
hereby release and discharge CombiMatrix, Montgomery, Acacia, and their
respective agents, successors, assigns, representatives, officers, directors,
shareholders, employees, agents,

5

--------------------------------------------------------------------------------




Affiliates, partners, predecessors, successors, heirs, executors, and attorneys,
from any and all known and unknown claims, demands, sums of money, actions,
rights, causes of action, debts, obligations, costs, expenses, attorney's fees,
damages, and liabilities whatsoever relating to the Patents and giving rise to
the Action. However, Nanogen does not intend and does not release CombiMatrix
and Montgomery from any claims and defenses other than those in connection with
the Patents and the Action, including without limitation any rights, remedies or
defenses that Nanogen may have with respect to the 1996 Settlement Agreement,
and any breach by CombiMatrix or Montgomery of this Agreement, the Subscription
Agreement, and any other agreement executed in connection therewith.

        (c).  The Parties agree that Montgomery and Nanogen are still bound by
the 1996 Settlement Agreement and that Nanogen and Montgomery may enforce their
rights with respect to any intellectual property (other than in the Patents)
covered by such agreement.

        (d).  In the event that Nanogen seeks to assert any trade secret claim
against Montgomery, CombiMatrix, or any Affiliate thereof, then any such trade
secret claims shall be determined by the following procedure. Nanogen shall
notify CombiMatrix and Montgomery in writing of its intention to assert such a
claim. Within thirty (30) days of CombiMatrix's receipt thereof, the parties
shall, in writing, provide the other with the names of three (3) arbitrators who
must be certified patent attorneys, with expertise in the biotechnology area,
and who have no financial or professional involvement with any party. The other
side shall then have ten (10) days to select one of the arbitrators from the
other party's list. The respective arbitrators shall then have thirty (30) days
to select a third neutral arbitrator, with similar qualifications, to act as the
third arbitrator (all three arbitrators are neutral and are hereinafter jointly
referred to as the "Panel"). The proceeding shall be conducted as a binding
arbitration, pursuant to California Code of Civil Procedure Section 1281, et
seq. Except as provided for herein, the procedure for the enforcement of
arbitration, the conduct of the arbitration herein, the enforcement of the
arbitration award, and the rights to correct or appeal the arbitration award
shall be governed by California Code of Civil Procedure Sections 1282 through
1288.8, 1294 and 1294.2. The arbitration cost shall be borne equally by the
parties, and the parties shall bear their own attorneys' fees. Each member of
the Panel shall make the requisite disclosure set forth in California Code of
Civil ProcedureSection 1281.9. The right to, and scope of, discovery shall be
determined by the Panel, with all decisions of the Panel to be binding, so long
as a majority of the Panel members concur. The provisions of California Code of
Civil Procedure Section 1985, et seq. shall apply with respect to witnesses, and
the Panel shall follow and observe California Rules of Evidence and the Rules of
Judicial Procedure during the arbitration, as if the arbitration were pending in
a civil action before a Superior Court of the State of California. The Panel
shall also follow California and Federal substantive case and choice of law, and
apply the same to the evidence to be presented by the Parties in rendering their
decision. It is expressly agreed that the Panel shall abide by the decision of
the majority of the arbitrators. The Panel shall be permitted to issue such
other orders to the Parties as are reasonably necessary to carry out the purpose
and intent of this provision. The award by the Panel shall be as provided for in
California Code of Civil Procedure Section 1283.4.

        (e).  Notwithstanding anything in this Agreement to the contrary, no
other waivers, releases, or licenses (either expressed or implied), to other
patent rights (other than Patents) are provided herein. The parties further
agree that they are reserving their rights to assert their own patents or
intellectual property against each other (other than as provided in the Releases
and the Covenant Not to Sue)

        9.    Liquidated Damages. The Parties acknowledge that, in agreeing as
part of the settlement of the Action to dismiss its Complaint with prejudice,
Nanogen is taking the risk that CombiMatrix will (i) liquidate, wind up or
dissolve (or suffer any liquidation, windup or dissolution), (ii) suspend its
operations other than in the ordinary course of business, (iii) be unable to
generally pay its debts

6

--------------------------------------------------------------------------------

(including its payrolls) as such debts become due, (iv) make a general
assignment for the benefit of creditors; (v) file a voluntary petition in
bankruptcy or a petition or answer seeking reorganization, to effect a plan or
other arrangement with creditors or any other relief under the Bankruptcy Code
or under any other state or federal law relating to bankruptcy or reorganization
granting relief to debtors, (vi) be adjudicated a bankrupt, or shall make an
assignment for the benefit of creditors, or shall apply for or consent to the
appointment of any custodian, receiver or trustee for all or any substantial
part of CombiMatrix's property, or (vii) materially breach this Agreement
without curing the material breach within thirty (30) days of receiving written
notice of such breach from Nanogen and the existence of one or more material
breaches has been determined by a non-appealable, final judicial determination
that CombiMatrix or Montgomery is in material breach of this Agreement. In such
event, CombiMatrix agrees to pay Nanogen as liquidated damages the following:
(a).The unpaid amount, if any, of the $1 million payment provided for in
Paragraph 2, plus (b). A sum determined by multiplying $1.5 million times the
number of years remaining from the initial time of default to the last to expire
of the Patents as provided for in paragraph 4(c). In the event that CombiMatrix
challenges the applicability of this provision or if this provision is held to
be void and unenforceable for any reason, Nanogen shall be entitled to any and
all other damages and remedies otherwise provided at law, including attorneys'
fees.

The obligation to pay liquidated damages is secured by the Patents as provided
in Paragraph 5, above.

        10.  Consideration. This Agreement, and the releases given herein, and
the dismissals referenced herein, are supported by the mutual promises and
covenants contained in this Agreement, and in the other agreements referenced
herein, which the Parties agree constitute good and valuable consideration.

        11.  Own Costs. Each party shall bear its own costs and expenses,
including attorney's fees, in connection with the Action and the negotiation and
execution of this Agreement.

        12.  Entire Agreement. This Agreement and the agreements referenced
herein are the entire agreements among the parties here/thereto with respect to
the subject matter(s) here/thereof, and they supersede all prior and
contemporaneous oral and written agreements and discussions between/among such
parties with respect to such matter(s), except for the 1996 Settlement
Agreement. In the event of an inconsistency between this Agreement and the 1996
Settlement Agreement, the terms of this Agreement shall apply. This Agreement
may be amended only by an agreement in writing, signed by each of the
signatories to this Agreement.

        13.  Not Severable. The terms and conditions of this Agreement are not
severable. However, if any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable or contrary to law, it shall be
modified where praticable to the extent necessary so as to be enforceable
(giving effect to the intention of the Parties) and the remaining provisions of
this Agreement shall not be affected.

        14.  Warranties. As a condition of this Agreement, each of the Parties
represents and warrants to each of the other Parties hereto that there has been
no assignment, conveyance or transfer or purported assignment, transfer or
conveyance by it of any interest in any of the Released Claims. Further, each of
the Parties represents and warrants that it is the sole owner and
party-in-interest regarding its respective released claims. In the event that
any claim or demand should be made or litigation instituted against any Party or
Parties arising out of or with respect to the Released Claims, the Party or
Parties in breach of the foregoing representation and warranty shall indemnify
and hold the other Party or Parties harmless from and against such claim, demand
or litigation, including all attorneys' fees and costs incurred with respect to
such matters.

        15.  Transfer of Patents. Any transfer of ownership (other than by
license or sublicense) of the Patents by CombiMatrix shall be subject to
CombiMatrix's obligations to Nanogen set forth in this Agreement.

7

--------------------------------------------------------------------------------


        16.  Settlement Not an Admission. Settlement of the Action, including
all negotiations leading to the settlement, the payment of consideration
therefore, the contents of this Agreement and any documents executed in
connection herewith are not intended to constitute and shall not constitute any
admission or concession of any kind.

        17.  Attorney's Fees. Should any dispute arise between the parties
hereto or their legal representatives, successors and assigns concerning any
provision of this Agreement or the rights and duties of any person in relation
thereto, the party prevailing in such dispute shall be entitled, in addition to
any other relief that may be granted, to recover attorneys' fees and legal costs
in connection with such dispute.

        18.  Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors, assigns and legal
representatives of the Parties hereto. Nothing in this Agreement, express or
implied, is intended to confer upon any person other than the Parties hereto, or
their respective successors, heirs and assigns, any rights or benefits under or
by reason of this Agreement.

        19.  Governing Law. This Agreement shall be governed and construed under
applicable federal law and the laws of the State of California, excluding any
conflict of law provisions. Each party irrevocably consents to the exclusive
personal jurisdiction of the federal and state courts located in San Diego or
Orange County, California, as applicable, for any matter arising out of or
relating to this Settlement Agreement.

        20.  Binding Effect. This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective legal
representatives, successors and assigns.

        21.  Execution and Counterparts. This Agreement may be executed in any
number of original counterparts. Any such counterpart, when executed, shall
constitute an original of this Agreement, and all such counterparts together
shall constitute one and the same Agreement. However, this Agreement will not be
deemed effective until each Party has executed at least one original counterpart
of this Agreement. True and correct copies may be used in lieu of the original.
A facsimile signature shall be deemed to constitute an effective signature
hereunder, provided that any Party submitting a facsimile signature shall
immediately provide each other Party with an original signature via overnight
delivery.

        22.  Further Assurances. The Parties hereby agree to execute such
further documents or instruments as may be reasonably necessary or appropriate
to carry out the intention of this Agreement.

8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the date first above written.

    NANOGEN, INC.
 
 
By:
/s/  VANCE R. WHITE      

--------------------------------------------------------------------------------

Name: Vance R. White
Title:
 
 
COMBIMATRIX CORPORATION
 
 
By:
/s/  AMIT KUMAR      

--------------------------------------------------------------------------------

Name: Amit Kumar
Title: President and CEO
 
 
By:
/s/  DR. DONALD. D. MONTGOMERY      

--------------------------------------------------------------------------------

Donald D. Montgomery, Ph.D.
 
 
ACACIA RESEARCH CORPORATION
 
 
By:
/s/  PAUL R. RYAN      

--------------------------------------------------------------------------------

Name: Paul R. Ryan
Title: Chairman and CEO

9

--------------------------------------------------------------------------------


EXHIBIT "A"


STIPULATION FOR DISMISSAL


F. T. Alexandra Mahaney (State Bar Number 125984)
William C. Tayler (State Bar Number 171704)
BROBECK, PHLEGER & HARRISON LLP
12390 El Camino Real
San Diego, CA 92130-2081
Telephone: (858) 720-2500
Facsimile: (858) 720-2555

Attorney for Plaintiff/Counterdefendant NANOGEN, INC.

        UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

NANOGEN, INC., a Delaware Corporation,     ) Case No. 00 CV 2369 JM (RBB)      
    )       Plaintiff,     ) STIPULATION FOR DISMISSAL             ) WITH
PREJUDICE OF ALL             ) CLAIMS AND COUNTERCLAIMS           v.         )  
DONALD D. MONTGOMERY, an     )     Individual, and COMBIMATRIX CORP., a     )  
  a Delaware Corporation, and a California     )     Corporation,     )        
    )       Defendants.     )             )             )   AND RELATED
COUNTERCLAIMS     )             )             )             )             )    
        )  

--------------------------------------------------------------------------------


Exhibit 10.1



TO ALL PARTIES AND THEIR COUNSEL OF RECORD:


        NOTICE IS HEREBY GIVEN THAT plaintiff/counterdefendant Nanogen, Inc.
("Nanogen") and defendants/counterclaimants Donald Montgomery ("Montgomery"),
and CombiMatrix Corp. ("CombiMatrix"), by and through their respective counsel
of record, stipulate to the voluntary dismissal with prejudice of all claims and
counterclaims made in this action. Each party will bear its own costs and
attorney's fees.

        NOTICE IS ALSO GIVEN that this dismissal with prejudice is made pursuant
to and in accordance with the terms of the Settlement Agreement and Release
between the parties dated September 30, 2002.

DATED: September 30, 2002   BROBECK, PHLEGER & HARRISON LLP
 
 
By:
/s/  F.T. ALEXANDRA MAHANEY      

--------------------------------------------------------------------------------

F. T. Alexandra Mahaney
Attorneys for Plaintiff/Counterdefendant Nanogen
DATED: September 30, 2002
 
CAMPBELL & FLORES
 
 
By:
/s/  MAURICIO FLORES      

--------------------------------------------------------------------------------

Mauricio Flores
Attorneys for
Defendant/Counterclaimant
CombiMatrix Corp.
DATED: September 30, 2002
 
CORBETT & STEELMAN
 
 
By:
/s/  RICHARD B. SPECTER      

--------------------------------------------------------------------------------

Richard B. Specter
Attorneys for
Defendant/Counterclaimant Donald
DONALD D. MONTGOMERY

--------------------------------------------------------------------------------




EXHIBIT "B"

SUBSCRIPTION AGREEMENT

        THIS SUBSCRIPTION AGREEMENT ("Agreement") is entered into as of this
30th day of September, 2002, by and between CombiMatrix Corporation, a Delaware
corporation ("CombiMatrix"), and Nanogen, Inc., a Delaware corporation
("Nanogen").

R E C I T A L S:

        A.    CombiMatrix, Nanogen, Donald D. Montgomery and Acacia Research
Corporation, a Delaware corporation ("Acacia"), have entered into a Settlement
Agreement ("Settlement Agreement") of even date pursuant to which CombiMatrix
has agreed to issue a certain number of shares of its Common Stock to Nanogen.

        B.    Under the terms of the Settlement Agreement, CombiMatrix has
agreed to issue shares of its Common Stock to Nanogen provided that Nanogen
first enters into a subscription agreement substantially in the form of this
Agreement.

        C.    Under the terms of the Settlement Agreement, CombiMatrix has also
agreed to issue additional shares of its Common Stock from time to time as
described therein, provided that for each issuance of shares, Nanogen enters
into a subscription agreement substantially in the form of this Agreement.

        D.    The parties now desire to enter into this Agreement to set forth
their agreement and understanding with respect to the issuance of such shares of
Common Stock and to set forth certain rights and obligations of the parties with
respect to such shares.

A G R E E M E N T:

        NOW, THEREFORE, to implement the foregoing and in consideration of the
mutual promises, covenants and agreements contained herein and in the Settlement
Agreement, the parties hereto hereby agree as follows:

Issuance of Common Stock.

        In full satisfaction of the agreement to issue shares of CombiMatrix
Common Stock to Nanogen pursuant to Section 3(c) of the Settlement Agreement,
CombiMatrix hereby issues four million sixteen thousand three hundred forty six
(4,016,346) shares of CombiMatrix Common Stock (the "Shares") to Nanogen and
Nanogen hereby agrees to acquire ownership of the Shares.

        Promptly after the execution and delivery of this Agreement by the
parties hereto, CombiMatrix shall deliver to Nanogen a stock certificate
representing the Shares.

        Nanogen's Representations, Warranties and Covenants.    Nanogen hereby
acknowledges, represents and warrants to, and agrees with, CombiMatrix as
follows:

        Investment Intention; Capacity to Protect Interests.    Nanogen is
acquiring the Shares solely for its own account for investment and not with a
view to or for sale in connection with any distribution thereof. Nanogen will
not, directly or indirectly, offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any of the Shares or any securities into which the Shares
may convert (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of any of the Shares), except in compliance with the Securities Act of
1933, as amended (the "Act"), and the rules and regulations of the Securities
and Exchange Commission (the "Commission") thereunder, and in compliance with
applicable state and foreign securities laws, if any. The entire legal and
beneficial interest of the Shares is being acquired, and will be held, for
Nanogen's account only, and neither in whole or in part for any other person or
entity. Nanogen has received from CombiMatrix and read a copy of CombiMatrix's
quarterly and annual financial statements for the last two fiscal years, the
Form 10-K filed with the Commission by

2

--------------------------------------------------------------------------------


Acacia for the fiscal year ended December 31, 2002, a copy of the Form 10-Q
filed with the Commission by Acacia for the fiscal quarter ended June 30, 2002
and all publicly available filings made by Acacia with the Commission on or
after June 30, 2002. Nanogen has had a reasonable opportunity to ask questions
of and receive answers from a person or persons on behalf of CombiMatrix
regarding CombiMatrix and the Shares and all such questions have been answered
to Nanogen's full satisfaction. Nanogen has a pre-existing business or personal
relationship with CombiMatrix or one or more of its officers, directors or
controlling persons and by reason of Nanogen's business or financial experience
or the business or financial experience of its professional advisors who are
unaffiliated with and who are not compensated by CombiMatrix or any affiliate or
selling agent of CombiMatrix, directly or indirectly, has the capacity to
evaluate the merits and risks of an investment in CombiMatrix and to protect
Nanogen's own interests in connection with this transaction. Nanogen is not
relying on CombiMatrix with respect to the tax or other economic considerations
of acquiring the Shares and has obtained, or has had the opportunity to obtain,
the advice of Nanogen's own legal, tax and other advisors. Nanogen is a
corporation with at least $5,000,000 in assets and it was not formed for the
purpose of acquiring the Shares.

        Place of Business.    Nanogen's principal place of business is in San
Diego, California.

        Economic Risks.    Nanogen has adequate means of providing for its
current financial needs and contingencies, is able to bear the substantial
economic risks of owning the Shares for an indefinite period of time, has no
need for liquidity in such investment and could afford a complete loss of such
investment. NANOGEN UNDERSTANDS AND ACKNOWLEDGES THAT ITS ACQUISITION OF THE
SHARES INVOLVES A HIGH DEGREE OF RISK AND IS SUBJECT TO A RISK OF LOSS OF ALL OR
A SUBSTANTIAL PART OF THE VALUE OF THE SHARES.

        Tax Consequences.    Nanogen understands that any acquisition or
disposition of stock involves certain tax risks and therefore Nanogen has
consulted its own tax advisors regarding all applicable tax consequences of the
transactions contemplated by this Agreement.

        Restricted Securities.    Nanogen understands that the issuance of the
Shares has not been registered under the Act, the Shares must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available (such as Rule 144 under the Act). CombiMatrix, or
any successor, shall register the Shares in the next registration statement that
is declared effective by the SEC after the date of this Subscription Agreement,
including but not limited to, the current form S-4 filed by CombiMatrix's
parent, Acacia Reseach Corporation, with the Commission.

        Disposition Under the Act.    Nanogen understands that the Shares are
restricted securities within the meaning of Rule 144 promulgated under the Act;
that the exemption from registration under Rule 144 will not be available in any
event for at least one year from the date of issuance of the Shares, and even
then will not be available unless (i) a public trading market then exists for
CombiMatrix Common Stock, (ii) adequate information concerning CombiMatrix is
then available to the public, and (iii) other terms and conditions of Rule 144
are complied with; and that any sale of the Shares may be made only in limited
amounts in accordance with such terms and conditions. There can be no assurance
that the requirements of Rule 144 will be met or that the Shares will ever be
saleable. Nanogen represents that it is aware or has been made aware by its
advisors of the provisions of Rule 144 and understands the resale limitations
imposed thereby and by the Act.

        Further Limitations on Disposition.    Without in any way limiting the
other representations set forth in this agreement, Nanogen further agrees that
it shall in no event make any disposition of all or any portion of the Shares or
any securities into which the Shares convert unless and until:

(A) There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with said
registration statement; (B) the resale provisions of Rule 144(k) are available
in the opinion of counsel to CombiMatrix; or (C)(1) Nanogen shall have

3

--------------------------------------------------------------------------------


notified CombiMatrix of the proposed disposition and shall have furnished
CombiMatrix with a detailed statement of the circumstances surrounding the
proposed disposition, (2) Nanogen shall have furnished CombiMatrix with an
opinion of Nanogen's counsel to the effect that such disposition will not
require registration of such shares under the Act, and (3) such opinion of
Nanogen's counsel shall have been concurred with by counsel for CombiMatrix and
CombiMatrix shall have advised Nanogen of such concurrence; and,

Any transferee of the Shares (including any spouse of such transferee) agrees in
writing to be bound by all terms of this Agreement.

        Compliance with Rule 144.    If any of the Shares are to be disposed of
in accordance with Rule 144, Nanogen shall transmit to CombiMatrix an executed
copy of Form 144 (if required by Rule 144) no later than the time such form is
required to be transmitted to the Commission for filing and such other
documentation as Nanogen may reasonably require to assure compliance with
Rule 144 in connection with such disposition.

        Stop Transfer Notice and Refusal to Transfer.    Nanogen agrees that, in
order to ensure compliance with the terms of this Agreement, CombiMatrix may
issue appropriate stop transfer instructions to its transfer agent, if any, and
that if CombiMatrix transfers its own securities, it may make appropriate
notations to the same effect in its own records. Nanogen further agrees that
CombiMatrix shall not be required to (i) transfer on its books any shares of
CombiMatrix Common Stock that have been sold or otherwise transferred in
violation of any provision of this Agreement or (ii) treat as an owner of shares
of CombiMatrix Common Stock or to accord the right to vote or pay dividends to
Nanogen or any transferee to whom any such shares have been transferred in
violation of any provision of this Agreement. If the Shares are exchanged for
securities issued by another company, such other company shall have all the same
rights of CombiMatrix provided in this Section 3(i).

        Legends.    The certificate or certificates representing the Shares
shall bear the following legend or a legend substantially equivalent thereto
along with any other legends that may be required by any other agreement or by
any federal, state or foreign securities laws:

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR QUALIFIED UNDER ANY STATE OR
FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED UNDER THE ACT AND
QUALIFIED UNDER ANY APPLICABLE STATE OR FOREIGN SECURITIES LAWS OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SHARES, SUCH OFFER, SALE, TRANSFER, ASSIGNMENT OR OTHER DISPOSITION IS EXEMPT
FROM SUCH REGISTRATION AND QUALIFICATION. THE OFFER, SALE, TRANSFER ASSIGNMENT
OR ANY OTHER DISPOSITION OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO FURTHER RESTRICTIONS SET FORTH IN THE SUBSCRIPTION AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES DATED SEPTEMBER 30, 2002 AND
FURTHER RIGHTS DESCRIBED IN THE SETTLEMENT AGREEMENT BETWEEN THE ISSUER, THE
HOLDER AND CERTAIN OTHER PARTIES, DATED SEPTEMBER 30, 2002, COPIES OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS
ARE BINDING ON TRANSFEREES OF THESE SHARES."

        Good Standing and Enforceability.    Nanogen has been duly incorporated
and validly exists in good standing under the laws of the state of Delaware.
This Agreement has been duly authorized, executed and delivered by Nanogen and
constitutes a valid and legally binding obligation of Nanogen enforceable
against Nanogen in accordance with its terms.

4

--------------------------------------------------------------------------------


        Accuracy of Information.    All statements about Nanogen in this
Agreement are true, complete and correct in all material respects as of the date
of this Agreement. The representations, warranties and agreements of Nanogen
contained in this Agreement shall survive the execution and delivery of this
Agreement and the issuance of the Shares.

        Representations and Warranties by CombiMatrix.    CombiMatrix represents
and warrants to Nanogen that (a) CombiMatrix has been duly incorporated and
validly exists in good standing under the laws of the state of Delaware,
(b) this Agreement has been duly authorized, executed and delivered by
CombiMatrix and constitutes a valid and legally binding obligation of
CombiMatrix enforceable against CombiMatrix in accordance with its terms and
(c) the Shares, when issued and delivered in accordance with the terms hereof
and the Settlement Agreement, will be duly and validly issued, fully paid and
nonassessable, and free and clear of any liens or encumbrances other than those
created pursuant to this Agreement, or otherwise in connection with the
transactions contemplated hereby.

        Right of First Refusal.    This Section 4 applies only so long as
CombiMatrix Common Stock is not publicly traded.

        If at any time a bona fide offer is received by Nanogen from a third
party to purchase all or a portion of the Shares, and Nanogen desires to
transfer all or a portion of the Shares to such third party, then Nanogen shall
give written notice (the "Offering Notice") thereof to CombiMatrix. The Offering
Notice shall specify Nanogen's intent to transfer all or a portion of the Shares
including the exact number of shares intended to be transferred (the "Transfer
Shares"), the consideration to be received for the Transfer Shares, the identity
and address of the proposed purchaser, the terms of payment and any and all
other terms and conditions upon which Nanogen intends to so transfer the
Transfer Shares.

        For a period of three (3) business days (the "Sales Option Period")
following the date of delivery of the Offering Notice to CombiMatrix (the
"Effective Date"), CombiMatrix or any other party designated by CombiMatrix
shall have the right, but not the obligation, to purchase all, but not less than
all, of the Transfer Shares by giving written notice thereof to Nanogen within
such Sales Option Period.

        If CombiMatrix or its designee elects to purchase the Transfer Shares,
then CombiMatrix or its designee, as the case may be, shall have the option, in
CombiMatrix's or such designee's sole and absolute discretion, to elect to
purchase the Transfer Shares pursuant to the payment terms set forth in the
Offering Notice.

        Unless otherwise agreed to by Nanogen and CombiMatrix or its designee,
as the case may be, the closing (the "Closing") of a purchase by CombiMatrix or
its designee of the Transfer Shares shall be held at the principal executive
office of CombiMatrix on the third (3rd) business day following the expiration
of the Sales Option Period. At the Closing, Nanogen shall deliver the
appropriate transfer documents to transfer the Transfer Shares to CombiMatrix or
its designees, as the case may be, and CombiMatrix or its transfer agent shall
transfer the Transfer Shares on the books and records of CombiMatrix. In
connection with such delivery, Nanogen shall simultaneously deliver a written
certificate representing that the Transfer Shares are delivered to CombiMatrix
or its designee, as the case may be, free and clear of all liens, claims,
pledges, or encumbrances of any kind and to the extent necessary, and any other
instruments of transfer which may be reasonably required by CombiMatrix, its
designee and/or Nanogen in order to effectively transfer the Transfer Shares to
CombiMatrix or its designee, as the case may be.

        If CombiMatrix or its designee, as the case may be, does not elect to
purchase all of the Transfer Shares pursuant to the procedures set forth above
in this Section 4, then Nanogen may transfer all, but not less than all, of the
Transfer Shares to the proposed transferee set forth in the Offering Notice,
providing such transfer (i) is completed within ninety (90) days after the
expiration of the Sales Option Period, (ii) is made at the price and terms
designated in the Offering Notice, and (iii) the proposed

5

--------------------------------------------------------------------------------


transferee, and any spouse thereof if applicable, agrees to be bound by the
terms and provisions this Agreement, with such transferee, and any spouse
thereof if applicable, assuming the same rights and obligations of Nanogen under
this Agreement for this purpose (with Nanogen also retaining all its rights and
obligations under this Agreement if it continues to own a portion of the Shares
after such transfer). If the Transfer Shares are not so transferred within the
ninety (90) days following the expiration of the Sales Option Period, then all
of the Shares shall again be subject to all of the restrictions of this
Agreement and Nanogen shall be precluded from transferring all or any part of
the Shares unless it complies with the terms of this Agreement.

        Miscellaneous.    

        Notices.    All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such mail delivery, to CombiMatix or Nanogen, as the case may be,
at the following addresses or to such other address as CombiMatrix or Nanogen,
as the case may be, shall specify by notice to the other:

if to CombiMatrix, to CombiMatrix at:

CombiMatrix Corporation
6500 Harbour Heights Parkway
Ste.301
Mukilteo, WA 98275
Attention: Amit Kumar

with a copy to:

Mark J. Kelson, Esq.
Allen Matkins Leck Gamble & Mallory LLP,
1901 Avenue of the Stars, Suite 1800
Century City, California 90067-6019


if to Nanogen, to Nanogen at:

Nanogen, Inc.
10398 Pacific Center Court
San Diego, CA 92121
Attention: Vice President, Legal Affairs and Secretary

        All such notices and communications shall be deemed to have been
received on the date of delivery if delivered personally or on the third
business day after the mailing thereof.

        Adjustment for Stock Split.    All references to the number of Shares in
this Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend, combination, reclassification or the like applicable to the Shares
which may be made by CombiMatrix after the date of this Agreement.

        Attorney's Fees.    Should any dispute arise between the parties hereto
or their legal representatives, successors and assigns concerning any provision
of this Agreement or the rights and duties of any person in relation thereto,
the party prevailing in such dispute shall be entitled, in addition to any other
relief that may be granted, to recover attorneys' fees and legal costs in
connection with such dispute.

        Successor and Assigns.    CombiMatrix may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the legal representatives, successors and assigns of
CombiMatrix. Nanogen may not assign any of its rights or obligations under this
Agreement without the prior written consent of CombiMatrix.

6

--------------------------------------------------------------------------------


        Governing Law.    This Agreement shall be governed and construed under
the internal laws of the State of Delaware, regardless of any laws on choice of
law or conflicts of law of any jurisdiction.

        Binding Effect.    Subject to the restrictions on transfer and
assignment set forth herein, this Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective legal
representatives, successors and assigns.

        Execution and Counterparts.    This Agreement may be executed in any
number of original counterparts. Any such counterpart, when executed, shall
constitute an original of this Agreement, and all such counterparts together
shall constitute one and the same Agreement. However, this Agreement will not be
deemed effective until each party has executed at least one original counterpart
of this Agreement. True and correct copies may be used in lieu of the original.
A facsimile signature shall be deemed to constitute an effective signature
hereunder, provided that any party submitting a facsimile signature shall
immediately provide each other party with an original signature via overnight
delivery.

        Further Assurances.    The parties hereby agree to execute such further
documents or instruments as may be reasonably necessary or appropriate to carry
out the intention of this Agreement.

        Headings.    The section and other headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

        Severability.    If any provision of this Agreement shall be declared to
be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect, and such invalid or unenforceable provision
shall be replaced with a provision that approximates the substance and spirit of
the invalid or unenforceable provision as closely as possible without being
invalid or unenforceable.

        Entire Agreement.    This Agreement and the Settlement Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of CombiMatrix and Nanogen with respect to
the subject matter thereof.

        Amendment.    This agreement may not be amended, modified or
supplemented without the written agreement of both parties.

        IN WITNESS WHEREOF, CombiMatrix and Nanogen have executed this Agreement
as of the date first above written.

COMBIMATRIX CORPORATION, a Delaware corporation

By: /s/AMIT KUMAR
Name: Amit Kumar
Title: President and CEO

NANOGEN, INC., a Delaware corporation

By:/s/WILLIAM FRANZBLAU
Name: William Franzblau
Title: Vice President, Legal Affairs and Secretary

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



SETTLEMENT AGREEMENT
EXHIBIT "A" STIPULATION FOR DISMISSAL

Exhibit 10.1



TO ALL PARTIES AND THEIR COUNSEL OF RECORD
EXHIBIT "B" SUBSCRIPTION AGREEMENT
